State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   519662
________________________________

In the Matter of JASON CATO,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF
   PAROLE,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Lynch, JJ.

                             __________


     Jason Cato, Malone, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McNamara, J.),
entered September 25, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
revoking his parole.

      In October 2001, petitioner was convicted of multiple
counts of criminal sale of a controlled substance in the third
degree and criminal possession of a controlled substance in the
seventh degree and was sentenced to an aggregate prison term of
8½ to 17 years. He was released to parole supervision in August
2012, but was subsequently charged with violating the conditions
of his parole. In May 2013, following a final parole revocation
hearing, petitioner's parole was revoked and a 15-month
delinquent time assessment was imposed. He then filed an
administrative appeal. When it was not decided within four
                              -2-                  519662

months, petitioner commenced this CPLR article 78 proceeding
seeking to compel the Board of Parole to decide his
administrative appeal. Following joinder of issue, Supreme Court
dismissed the petition and this appeal ensued.

      During the pendency of this proceeding, a decision on the
merits of petitioner's administrative appeal was issued which
renders the current appeal moot (see Matter of Ruby Weston Manor
v Commissioner of Health of the State of N.Y., 107 AD3d 1116,
1118 [2013]). Accordingly, the appeal must be dismissed.

     Peters, P.J., Garry, Egan Jr. and Lynch, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court